Citation Nr: 0612241	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from October 1942 to November 1945; he died in 
August 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She 
perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  The veteran died in August 2002, at the age of 86; the 
immediate cause of death was reported as congestive heart 
failure due to, or as a consequence of, hypertension.  Listed 
as another significant condition contributing to death, but 
not resulting in the underlying cause of death, was renal 
insufficiency.  No autopsy was performed.  

2.  At the time of the veteran's death, he had not 
established service connection for any disability.  

3.  The disorders listed on the death certificate were not 
present until many years after service, and they are not 
shown to be causally related to the veteran's period of 
active service, to include any exposure to asbestos.  

4.  The veteran was diagnosed with mild interstitial changes, 
which may have been due to asbestos exposure; however, there 
is no competent medical evidence that the veteran's death was 
related to any lung disease or asbestos exposure.  


CONCLUSIONS OF LAW

1.  Congestive heart failure, hypertension, renal 
insufficiency, and prostate cancer were not incurred in or 
aggravated by active service, nor may these disorders be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the appellant's case to the Board and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The May 2003 statement of the case 
(SOC) and the January 2004 supplemental statement of the case 
(SSOC) post dated the VCAA letter, and constituted subsequent 
process.  The May 2003 letter informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA obtained 
a medical opinion in May 2003.  The available medical 
evidence is sufficient for an adequate determination of the 
appellant's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual background.

The record indicates that the veteran served on active duty 
with the U. S. Navy from October 1942 to November 1945.  His 
service records show that he served aboard the U. S. S. Kern 
from March 1943 to September 1945.  The record reflects that 
the veteran died in August 2002, at the age of 86.  A 
certificate of death, dated in August 2002, shows that the 
veteran's death was attributed to congestive heart failure 
due to, or as a consequence of, hypertension.  Listed as 
other significant condition contributing to death, but not 
resulting in the underlying cause of death, was renal 
insufficiency.  An autopsy was not performed.  

The veteran's service medical records are negative for any 
complaints or findings referable to cardivascular disease, 
hypertension, renal disease, lung disease, or cancer of the 
prostate; and service records contain no mention of asbestos 
exposure.  At discharge, clinical evaluation of his 
cardiovascular system, abdomen, and genitourinary system were 
normal.  The record is devoid of any medical records during 
the period from 1945 to 1991.  

Of record are radiographic studies from Mesquite Community 
Hospital, dated in February 2002.  Among these records is the 
report of a chest x-ray, which revealed pleural 
calcifications with mild interstitial changes at the lower 
lung fields, most suggestive of asbestos exposure with mild 
asbestos related interstitial changes; a more focal area of 
infiltrate was also noted in the right middle lobe.  A 
sonogram of the prostate revealed findings suggestive of 
prostate cancer.  Additional medical records from Mesquite 
Hospital show that the veteran was admitted to the hospital 
in August 2002; it was noted that the initial evaluation 
showed evidence of congestive heart failure, cardiac 
decompensation, and evidence of liver and renal failure.  On 
admission, a chest x-ray showed right pleural effusion and 
cardiomegaly.  An electrocardiogram (EKG) showed pacemaker 
pattern with left bundle-branch block pattern.  The pertinent 
diagnoses were poor general health status with generalized 
weakness, poor nutrition status, and multiorgan failure; 
prostate cancer with metastatic disease; renal failure; liver 
failure; and congestive heart failure with evidence of 
cardiac decompensation.  

The appellant's claim for service connection for the cause of 
the veteran's death (VA Form 21-534) was received in October 
2002.  Received in March 2003 was a VA hospital summary, 
which shows that the veteran was admitted with right upper 
lobe pneumonia; he was also evaluated for a history of 
cardiac murmur.  It was noted that he had a murmur consistent 
with aortic stenosis.  The report also noted that the veteran 
had a history of prostate cancer in the past; he was status 
post transurethral radical prostatectomy in 1995.  He 
remained asymptomatic during his period of hospitalization.  
The discharge diagnoses were pneumonia; aortic valvular 
disease; and prostate cancer.  

In May 2003, a VA examiner reviewed the veteran's claims 
folder and provided an opinion regarding the cause of death.  
The examiner noted that chest x-rays of May 2002 documented 
pleural calcifications with mild interstitial changes at the 
lower lung fields, suggestive of asbestos exposure; she also 
noted that the study revealed a focal area of infiltrate in 
the right middle lobe.  The examiner further noted that VA 
progress notes, dated in July 2000, documented worsening of 
dyspnea, bradycardia, murmur radiating into both carotids, 
cardiomegaly, remarkably increased PSA of 98, severe aortic 
stenosis, pneumonia, and trace of edema.  She indicated that 
there was an apparent reluctance concerning major surgical 
intervention due to severe aortic stenosis because the 
veteran was obviously a high surgical risk.  The examiner 
opined that the main diagnosis on the certificate of death, 
of congestive heart failure, was correct.  It appeared that 
the veteran was in severe congestive heart failure, probably 
in pulmonary edema; he had severe aortic stenosis.  She noted 
that he was known to have carcinoma of the prostate with PSA 
98, which was considered an indication of metastatic disease.  
He also had hypertension and renal insufficiency.  The 
examiner stated that, in additional to all listed health 
problems, it is her opinion that the veteran's advanced age 
of 86 was a substantial contributing factor.  The examiner 
acknowledged that the veteran did have some minor chest x-ray 
changes suggesting exposure to asbestos in the past; however, 
the details and circumstances of the exposure were not known 
to her.  It was her opinion that the changes on the chest x-
ray were minor, and could not have contributed to the 
veteran's death.  She added that asbestos exposure in no way 
caused prostate cancer.  

Received in November 2003 were medical records from Baylor 
University Medical Center, dated from July 1991 through 
September 1991, reflecting treatment for several 
disabilities, including prostate cancer.  A chest x-ray, 
dated in July 1991, revealed mild cardiomegaly without 
evidence of failure, acute pulmonary infiltrate or pleural 
effusion.  The veteran underwent an echocardiogram in July 
1991, which revealed findings consistent with calcific aortic 
valvular disease.  The veteran was admitted to the hospital 
following a stroke; he was stabilized and had good return of 
neural function except for the right sided facial palsy and 
some upper extremity weakness.  Examination of the prostate 
revealed a rock hard gland, and a follow up PSA and acid 
phosphatase were both elevated.  A prostate sonogram and 
biopsy confirmed the presence of adenocarcinoma of the 
prostate, and a bone scan was compatible with widespread 
disease.  He underwent a bilateral orchiectomy.  A physical 
examination, conducted in September 1991, revealed findings 
of cerebrovascular accident, rule out brain stem etiology; 
systolic murmur; question of bruit of right carotid versus 
transmitted from heart; and prostatism on treatment.  

Also received in November 2003 was an excerpt from a lecture 
series regarding asbestos related diseases of veterans.  


III.  Legal Analysis.

The appellant contends that the veteran's death was caused by 
his exposure to asbestos in service.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Where a veteran served for 
at least 90 days during a period of war or after December 31, 
1946, and cardiovascular disease, renal disease or diabetes 
mellitus are manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c) 
(3), (4).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d) (1). The most common disease 
is interstitial pulmonary fibrosis (asbestosis). Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract. M21- 
1, Part VI, 7.21(a) (1).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease. M21-1, Part VI, 
7.21(c). Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, 
7.21(b)(1).  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

Upon careful review of the evidentiary record, the Board 
finds no competent evidence which establishes the onset of 
the fatal disease process, congestive heart failure, 
hypertension, or renal insufficiency, during the veteran's 
active military service.  As well, the Board finds no 
clinical evidence showing manifestation or diagnoses of a 
cardiovascular disease or hypertension within a one year 
period of his discharge from service.  Therefore, coronary 
artery disease, hypertension, or renal insufficiency, which 
led to the veteran's death, may not be presumed to have been 
incurred during his active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
medical evidence of record notes that a heart or other 
cardiovascular disease or symptoms related thereto are not 
shown for many years after service.  Specifically, the first 
clinical evidence of any disability related to the veteran's 
death was recorded in July 1991, approximately 46 years after 
service.  It is also noted that renal insufficiency was not 
diagnosed until 2002, shortly before the veteran's death.  

In addition, while the records indicates that the veteran was 
diagnosed with prostate cancer, it was not until September 
1991 that he veteran was seen for urinary retention, at which 
time prostate sonogram and biopsy revealed findings of 
adenocarcinoma of the prostate.  The Court has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the fatal 
diseases, which led to the veteran's death, were not present 
in service or manifest to a compensable degree within one 
year after separation from service.  In fact, as noted above, 
cardiovascular diseases were not medically shown until 1991, 
the prostate cancer was also diagnosed in 1991, and renal 
insufficiency was medically shown in 2002, many years 
following the veteran's separation from military service.  
Thus, service connection would not be warranted for the 
terminal conditions either on the basis of direct service 
incurrence or on the basis of having become manifest to the 
required degree within one year following the veteran's 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Again, there is no 
medical evidence of cardiovascular disease, including 
hypertension, renal insufficiency, or prostate cancer during 
service, and no records tending to suggest that the veteran 
was treated for or diagnosed with these conditions any 
earlier than 46 years after service.  

The appellant has also advanced contentions to the effect 
that the veteran was exposed to asbestos during service and 
that his led to the development of the disorder which caused 
his death.  However, there is no indication in the record 
that the veteran was exposed to asbestos in service, as the 
appellant contends; or that even if asbestos exposure took 
place, that this caused the veteran's death.  While the 
record indicates that the veteran did serve aboard a ship 
while in the Navy, his DD-214 Form does not show that the 
veteran had a major occupation typically involving exposure 
to asbestos.  And, there is no presumption that a veteran was 
exposed to asbestos in service by reason of having been 
aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.  

The appellant has pointed to medical findings of pleural 
effusion.  The Board acknowledges that chest x-rays, dated in 
May 2002, revealed findings of pleural calcifications with 
mild interstitial changes at the lower lung fields, 
suggestive of asbestos exposure.  However, there is no 
evidence suggesting that any lung disease was causally 
related to the underlying cardiovascular disease which led to 
the veteran's death.  Rather, the only medical opinion of 
record indicates that it is not likely that asbestos exposure 
played a role in the veteran's death.  Significantly, 
following a thorough review of the veteran's claims folder, 
in May 2003, a VA examiner opined that the changes on the 
veteran's chest x-ray were minor and could not have 
contributed to his death.  She also indicated that the 
asbestosis in no way caused prostate cancer.  

Although the appellant asserts that the cause of the 
veteran's death is related to asbestos exposure in service, 
as a lay witness, she is not qualified to offer such medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159 (a) (2).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that the 
veteran's cause of death was not related to his service, 
including any exposure to asbestos.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of death is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


